Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.§ 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed grand parent application, Application No. 15/702385, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Support for a wireless charger beneath a touchscreen button and the broader “input device” is found in paragraphs [0005] – [0007] of the parent application.  Paragraphs [0004] – [0006] of the ‘385 application only disclose a physical pushbutton and not a touchscreen or an input device. 
Consequently, the instant application is deemed to have an effective filing date of the parent application, 02/01/19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 and 11-19 of U.S. Patent No. 10,978,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘901 patent anticipate the instant claims.
Claims 1, 5-7, 10, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 11-13, 19 and 20 of U.S. Patent No. 10,230,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘257 patent anticipate the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenji et al. (pub. no. 20160282040) in view of Sum (pub. no. 20160256785).
Regarding claim 1, Wenji discloses a wireless charging system for use with an electronic gaming machine, the wireless charging system comprising:  an input device coupled to the electronic gaming machine, the input device including a button at a first location (“As shown in the exemplary embodiment of FIGS. 31-32, wireless charging area 2004 is identified by the Qi wireless charging logo. In other embodiments the wireless charging area 2004 may be located in any suitable position consistent with this disclosure. As further shown in the exemplary embodiment of FIGS. 31-32, touch key array 2010 is provided on the flip panel 141.

In addition to the touch key array 2010 and functions previously described, wireless charging indicator light 2003 may be provided on the touch key array 2010. Wireless charging indicator light 2003 may illuminate or change colors when wireless charging is initiated between the wireless charging station 2000 and an electronic device 2005. In one embodiment, wireless charging may automatically initiate when a compatible electronic device 2005 is placed on wireless charging area 2004. In other embodiments, a manual control (not shown) may be used to initiate wireless charging or turn the feature on and off”, [0122] & [0123]);

and  a wireless charging device mounted within the electronic gaming machine below the first location, wherein the wireless charging device is configured to wirelessly charge a mobile communications device when the mobile communications device is positioned over the first location (“The present utility model relates to a cup holder, and in particular to a cooling cup holder that is suitable for chairs including massage armchairs, sofas and seats in coaches, airplanes, ships, theaters and cinemas. The cooling cup holder includes a rotary flip so that the cooling cup holder can be covered when it is unnecessary to cool a drink, and the cooling cup holder can be open when it is necessary to cool a drink, thus keeping hygiene of the cooling cup holder. The cooling cup holder may further include a wireless charging station for wirelessly charging a mobile electronic device, for example”, abstract; “In other exemplary embodiments the disclosed device includes a wireless charging station 2000 as shown in FIGS. 28-34, for recharging, e.g., a rechargeable battery of a mobile electronic device. Wireless charging station 2000 can incorporate any suitable wireless charger as known in the art, for example and without limitation, an electromagnetic induction wireless charger according to the Qi wireless charging standard. In other embodiments wireless charging station 2000 may be a wireless charger such as according to the Power Matters Alliance (PMA) standard, Alliance for Wireless Power (A4WP) standard, iNPOFi technology, or any other wireless charger within the spirit and scope of this disclosure. The wireless charging station 2000 may also operate using, e.g., radio waves and/or magnetic resonance.

The exemplary embodiment shown by FIGS. 28-34 includes a Qi wireless charging station 2000 which structure is incorporated into any or all of rotary flip 14, flip panel 141, rotary face shell 143, and/or flip bottom shell 1416. FIGS. 28-29 show an exemplary Qi wireless charging station. Wireless charging station includes, among other things, induction coil 2001, and transmitting module 2002.

FIG. 30 shows the wireless charging station 2000 incorporated onto a bottom surface 2006 of the flip panel 141, as in an exemplary embodiment”, [0117] – [0119]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results. Here Wenji and Sum are directed to consumer focused devices. To use the Wenji cup holder in the Sum gaming machine would be to simply substitute one known element for another to obtain a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the Wenji invention in a slot machine as taught by Sum.  To do would enable the user of the gaming machine to cool a drink using the cup holder functionality thereby increasing the perceived entertainment value of the system.
Regarding claim 2, Wenji discloses the input device comprises a touch screen and the button comprises a virtual button ([0123]).
Regarding claim 3, Wenji discloses an indicator proximate the first location, the indicator identifying the first location as a wireless charging location ([0122] & [0123]).
Regarding claim 10, Wenji discloses an input device coupled to [an]  electronic gaming machine, the input device including a button at a first location ([0122] & [0123]); 

and  a wireless charging device mounted within the electronic gaming machine below the first location, wherein the wireless charging device is configured to wirelessly charge a mobile communications device when the mobile communications device is positioned over the first location ([0117] – [0119]).  
Regarding claim 10, it is noted that Wenji does not disclose a gaming machine.  Sum however, teaches a gaming machine with a cup holder ([0061]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results. Here Wenji and Sum are directed to consumer focused devices. To use the Wenji cup holder in the Sum gaming machine would be to simply substitute one known element for another to obtain a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the Wenji invention in a slot machine as taught by Sum.  To do would enable the user of the gaming machine to cool a drink using the cup holder functionality thereby increasing the perceived entertainment value of the system.
Regarding claim 11, Wenji discloses the input device comprises a touch screen and the button comprises a virtual button ([0123]).
Regarding claim 12, Wenji discloses an indicator proximate the first location, the indicator identifying the first location as a wireless charging location ([0122] & [0123]).
Claims 19 and 20 are directed to the method implemented by the system of claims 1 and 2 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Claim(s) 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenji et al. (pub. no. 20160282040) in view of Sum (pub. no. 20160256785) as applied to claim1, 3, 10 and 12 above, and further in view of Lemay et al. (pub. no. 20130303263).
Regarding claims 4 & 13, it is noted that Wenji does not disclose a shaped indicator that circumscribe the first location.  Lemay however, teaches a shaped indicator that circumscribe the first location (“In other embodiments, an interface, such as 30, 32 and 34, can be surrounded by lighted bezel, partially surrounded by a lighted bezel or include an indicator light near the interface”, [0036]; “FIG. 2 shows a perspective drawing of a portion of an EGM 2 including a landing area 50 where a mobile device can be placed or utilized. The landing area is located on an upper surface of the player input panel 28”, [0061]; “The landing area 50 can be marked in a number of different manners to notify a user of its presence and its capabilities. For example, in one embodiment, the proximate boundaries of the landing area 50 can be denoted by paint, decals or other markings on the surface of the player input panel 28”, [0063]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way.  Here Wenji and Lemay are directed to devices with wireless charging functionality.  To include the shaped indicator of Lemay in the Wenji invention would be to use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Wenji to include the shaped indicator of Lemay. To do so would advertise a useful feature thereby increasing the perceived entertainment value of the system.
Regarding claims 5-7 and 14-16, it is noted that Wenji does not disclose an NFC controller used by the game controller to communicate with a mobile communication device.  Lemay however, teaches an NFC controller used by the game controller to communicate with a mobile communication device (“The EGM 2 can support one or more wireless communication interfaces for communicating with a portable device, such as 14 or 16. For instance, a first communication wireless interface can support BluetoothTM communications, a second wireless communication interface can support communications via Wi-FiTM (compatible with IEEE 802.11 standards) and a third wireless communication interface can support a NFC communication protocol (see FIG. 4 for more detail). In one embodiment, a wireless communication interface can be integrated or located proximate to the wireless power interface. For example, a wireless communication interface supporting an NFC communication protocol can be integrated with the wireless power interface 30. Thus, when the device 16 is placed near the wireless communication interface 30, NFC formatted communication can occur between the device 16 and the EGM 2”, [0030]; “During game play, the EGM 2 can be configured to send information to the mobile devices, such as 14 or 16, that is for a player's personal use. For instance, the EGM 2 can be configured to send a copy of a screen displayed on 25 or 26 showing the outcome of the game or a bonus game”, [0050]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way.  Here Wenji and Lemay are directed to devices with wireless charging functionality.  To include the NFC controller as taught by Lemay in the Wenji invention would be to use a known technique to improve similar devices in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Wenji to include the NFC controller as taught by Lemay.  To do so would enable the gaming machine to communicate with a mobile thereby increasing the perceived entertainment value of the system.
Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715